Case 8:21-cv-00338-CJC-ADS Document 39-2 Filed 07/09/21 Page 1 of 5 Page ID #:353



   1 BENJAMIN SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (admitted pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK S. CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendants
  13
  14                      UNITED STATES DISTRICT COURT

  15                       CENTRAL DISTRICT OF CALIFORNIA

  16                               SOUTHERN DIVISION

  17 JANE DOE on behalf of herself and all       CASE NO. 8:21-CV-00338-CJC-ADS
     other similarly situated,
  18                                             Judicial Officer: Cormac J. Carney
                  Plaintiffs,                    Courtroom:        9B
  19
            v.                                   DECLARATION OF KATHLEEN
  20                                             N. MASSEY IN SUPPORT OF
     MINDGEEK USA INCORPORATED,                  DEFENDANTS’ MOTION FOR A
  21 MINDGEEK S.A.R.L., MG                       PARTIAL STAY OF DISCOVERY
                                                 PENDING RESOLUTION OF
  22 FREESITES, LTD (D/B/A                       DISPOSITIVE MOTION UNDER
     PORNHUB), MG FREESITES II, LTD,             FED. R. CIV. P. 12(b)(6)
  23 MG CONTENT RT LIMITED, AND
  24 9219- 1568 QUEBEC, INC. (D/B/A             Hearing Date: August 9, 2021
     MINDGEEK),
  25
                  Defendants.
  26
  27
  28
                                                                   CASE NO. 8:21-CV-00338
         DECLARATION OF KATHLEEN N. MASSEY ISO DEFENDANTS’ MOTION TO PARTIALLY STAY
                                         DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39-2 Filed 07/09/21 Page 2 of 5 Page ID #:354



    1                         DECLARATION OF KATHLEEN N. MASSEY
    2                I, Kathleen N. Massey, hereby declare and state:
    3           1.    I am a partner with the law firm of Dechert LLP, counsel of record for the
    4 defendants in the above-captioned action and admitted pro hac vice to appear in this
    5 matter before the Court.
    6           2.    I have personal knowledge of the facts stated herein and, if called and sworn
    7 as a witness, I could and would testify competently with respect thereto.
    8           3.    I make this Declaration in support of the Defendants’ Motion For a Partial
    9 Stay of Discovery Pending Resolution of Dispositive Motion under Fed. R. Civ. P.
  10 12(b)(6).1
  11            4.    On February 19, 2021, Plaintiff Jane Doe filed a putative class action lawsuit
  12 against Defendants. Dkt. 1. The Complaint alleges six causes of action, including
  13 violations of federal and state statutory law, as well as common law claims. It seeks
  14 injunctive relief, compensatory and punitive damages, reasonable attorneys’ fees, and
  15 other relief the Court deems just and proper. Id., Prayer for Relief. The putative class
  16 is defined as “all persons who were under the age of 18 when they appeared in a video
  17 or image that has been uploaded or otherwise made available for viewing on any
  18 website owned or operated by Defendants in the last ten years.” Id. ¶ 112. Plaintiff
  19 seeks a determination that this is a proper class action under Rule 23 of the Federal
  20 Rules of Civil Procedure and appointment of Plaintiff’s counsel as class counsel.
  21            5.    On March 19, 2021, the Parties filed a stipulation extending Defendants’
  22 initial time to respond to the Complaint to June 30, 2021.
  23            6.    On May 24, 2021, while counsel for both parties were still corresponding
  24 regarding the appropriate timing for their Rule 26(f) conference, Plaintiff’s counsel
  25
  26
        1
            Given Plaintiff’s position that this motion is not a discovery motion, Plaintiff requested that this
  27 motion be considered by Judge Carney. A true and correct copy of this correspondence is attached
  28 hereto as Exhibit G.
                                                  1                            CASE NO. 8:21-CV-00338
            DECLARATION OF KATHLEEN N. MASSEY ISO DEFENDANTS’ MOTION TO PARTIALLY STAY
                                            DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39-2 Filed 07/09/21 Page 3 of 5 Page ID #:355



    1 sent by email 31 requests for production and four interrogatories. A true and correct
    2 copy of the discovery sent to Defendants’ counsel is attached hereto as Exhibit A.
    3       7.   During a video call on May 26, I informed Plaintiff’s counsel that
    4 Defendants would be moving to dismiss the Complaint and proposed deferring a Rule
    5 26(f) conference and further discovery until after the motion was decided.
    6       8.   On June 4, I emailed Plaintiff’s counsel to reiterate that Defendants would
    7 be filing a motion to dismiss. I also emphasized that Defendants’ motion would raise,
    8 among other things, key legal issues which do not require fact discovery, and that the
   9 motion would be dispositive of the entire case if granted. To avoid unnecessary time
  10 and expense for both sides, and to avoid burdening the Court with unnecessary motion
  11 practice, I formally requested that the parties postpone the Rule 26(f) conference and
  12 that Plaintiff stipulate to adjourning the deadline for filing a 26(f) report until after the
  13 Court has decided the anticipated motion to dismiss. In the spirit of compromise, and
  14 to prepare for the possibility of discovery, I agreed with a proposal by Plaintiff’s
  15 counsel that the parties discuss a date for the exchange of Rule 26(a)(1) disclosures
  16 and offered to discuss the preparation of a confidentiality stipulation and order, and
  17 the ADR provisions addressed by Local Rule 26-1, among other topics. A true and
  18 correct copy of this correspondence is attached hereto as Exhibit B.
  19        9.   On June 4, Plaintiff’s counsel responded to my email, rejecting Defendants’
  20 proposal to postpone the Rule 26(f) conference and to stipulate to adjourning the
  21 deadline for filing a 26(f) report until after the Court has decided the anticipated
  22 motion to dismiss. Plaintiff’s counsel also stated that they would be filing a motion
  23 with respect to the Rule 26(f) conference. A true and correct copy of this
  24 correspondence is attached hereto as Exhibit C.
  25        10. Through the course of communications required pursuant to Local Rule 37-
  26 1 before the filing of a motion relating to discovery, including a video conference on
  27 June 23, the parties ultimately agreed to proceed with the Rule 26(f) conference.
  28
                                             2                     CASE NO. 8:21-CV-00338
         DECLARATION OF KATHLEEN N. MASSEY ISO DEFENDANTS’ MOTION TO PARTIALLY STAY
                                         DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39-2 Filed 07/09/21 Page 4 of 5 Page ID #:356



    1 During the June 23 conference, I asked whether, notwithstanding the Rule 26(f)
    2 conference, Plaintiff would be willing to grant Defendants an extension of time to
    3 respond to the early discovery requests and to defer further discovery until after
    4 Defendants’ anticipated motion to dismiss was decided. Plaintiff’s counsel did not
    5 agree.
    6       11. Assuming that the parties were obligated to comply with Local Rule 37-1
    7 insofar as this dispute is concerned, as they had been doing with regard to Plaintiff’s
    8 threatened motion relating to the Rule 26(f) conference, on June 28, I sent a letter to
   9 Plaintiff’s counsel confirming Defendants’ request for an extension of the time to
  10 respond to Plaintiff’s discovery requests and a stay of all other discovery except for
  11 exchanging Rule 26(a) initial disclosures. I set forth the issues and Defendants’
  12 position on them, and I provided the legal authority supporting Defendants’ position.
  13 A true and correct copy of this correspondence is attached hereto as Exhibit D.
  14      12. Later that day, Plaintiff’s counsel informed me that they believed Local Rule
  15 37-1 does not apply and that a conference pursuant to Local Rule 7-3 was appropriate.
  16      13. Counsel for Plaintiff and Defendants had planned to conduct the Rule 26(f)
  17 conference by video call on July 1, 2021. During the course of that meeting, counsel
  18 for the parties thoroughly addressed their respective positions concerning Defendants’
  19 request to defer discovery pending a ruling on their motion to dismiss, which had been
  20 filed the day before, Dkt. 34. They also discussed the substance of Defendants’
  21 contemplated motion and any potential resolution. No resolution of the issues was
  22 reached, and counsel for the parties agreed that that discussion would constitute their
  23 meeting and conferring pursuant to Local Rule 7-3.
  24     14. Shortly after the parties’ conference on July 1, the Court issued a Notice of
  25 Intent stating that the Court will issue a Scheduling Order pursuant to F.R.C.P. 16(b)
  26 on September 2, 2021.
  27        15. On July 2, 2021, Defendants’ counsel reiterated the request for an extension
  28
                                             3                     CASE NO. 8:21-CV-00338
         DECLARATION OF KATHLEEN N. MASSEY ISO DEFENDANTS’ MOTION TO PARTIALLY STAY
                                         DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39-2 Filed 07/09/21 Page 5 of 5 Page ID #:357



    1 of the time to respond to the discovery served. Plaintiff refused. A true and correct
    2 copy of this correspondence is attached hereto as Exhibit E.
    3       16. On July 6, 2021, Plaintiff’s counsel advised that they intend to amend the
    4 Complaint rather than oppose Defendants’ motion to dismiss. A true and correct copy
    5 of this correspondence is attached hereto as Exhibit F.
    6       I declare under penalty of perjury of the laws of the United States that the
    7 foregoing is true and correct and that this Declaration was executed on July 9, 2021
    8 at New York, New York
    9
        DATED: July 9, 2021                  RESPECTFULLY SUBMITTED,
  10
  11
                                             /s/ Kathleen N. Massey
  12                                         Kathleen N. Massey
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             4                     CASE NO. 8:21-CV-00338
         DECLARATION OF KATHLEEN N. MASSEY ISO DEFENDANTS’ MOTION TO PARTIALLY STAY
                                         DISCOVERY
